Exhibit 10.36


Award
Number:                                                                                     
Grantee
Name:                                                                                     


KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of _______________, 200__ (the “Date of Grant”), by and between
Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2004 Equity Plan
(the “Plan”).  Where the context permits, references to the Company or any of
its Subsidiaries or affiliates shall include the successors to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock Units, subject to the terms and conditions set forth in
the Plan and herein, and hereby grants such Restricted Stock Units.  Each
Restricted Stock Unit represents a hypothetical Common Share and will, at all
times the Award Agreement is in effect, be equal in value to one Common Share.
 
1. Grant of Restricted Stock Units.  The Company hereby grants to the Grantee
[_______] Restricted Stock Units (the "Award") on the terms and conditions set
forth in the Award Agreement and as otherwise provided in the Plan.
 
2. Terms and Conditions of Award.  The Award shall be subject to the following
terms, conditions and restrictions:
 
(a)  
Vesting.  The Restricted Stock Units shall vest at such time or times, and/or
upon the occurrence of such events as are set forth in Exhibit A hereto.
 

(b)  
Nontransferability.  Restricted Stock Units and any interest therein, may not be
sold, transferred, pledged, hypothecated, assigned or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution, to the
extent applicable.  Any attempt to dispose of any Restricted Stock Units in
contravention of any such restrictions shall be null and void and without
effect.
 

(c)  
Rights as a Shareholder.  Restricted Stock Units represent only hypothetical
shares; therefore, the Grantee is not entitled to any of the rights or benefits
generally accorded to stockholders with respect thereto, except upon vesting, to
the extent provided in Paragraph 2(d).
 

(d)  
Benefit Upon Vesting.  Upon the vesting of a Restricted Stock Unit, the Grantee
shall be entitled to receive, within 30 days of the date on which such
Restricted Stock Unit vests, an amount in cash, Shares or a combination of the
foregoing, as determined by the Administrator in its sole discretion equal, per
Restricted Stock Unit, to the sum of (1) the Fair Market Value of a Share on the
date on which such Restricted Stock Unit vests and (2) the aggregate amount of
cash dividends paid with respect to a Share during the period commencing on the
Date of Grant and terminating on the date on which such unit vests.
 

(e)  
Effect of Conduct Constituting Cause; Termination of Employment or Service; or
Change in Control.
 

(i)   
If at any time (whether before or after termination of employment or service)
the Administrator determines that the Grantee has engaged in conduct that would
constitute Cause for termination, the Administrator may provide for the
immediate forfeiture of the Award (including any securities, cash or other
property issued upon settlement of the Award), whether or not the Restricted
Stock Units have vested. Any such determination by the Administrator shall be
final, conclusive and binding on all persons.
 

(ii)   
If the Grantee’s employment with or service to the Company and any Subsidiary
terminates for any reason, other than by reason of the Grantee’s death or
Disability, then the Grantee shall immediately forfeit any rights to the
Restricted Stock Units that have not vested as of the date of termination, if
any, the Grantee shall have no further rights thereto and such Restricted Stock
Units shall immediately terminate; provided that if a Subsidiary ceases to be a
Subsidiary of the Company, then, as of such date of cessation, the Grantee's
employment with or service to the Subsidiary shall be deemed to have terminated.
 

(iii)   
If the Grantee’s employment with or service to the Company, any Subsidiary or
affiliate thereof terminates by reason of Grantee’s death or Disability during
the Restricted Period, with respect to Restrictions that lapse based on the
passage on time, the Restrictions on all outstanding Restricted Stock with
respect to which the Restrictions have not lapsed shall immediately lapse and,
with respect to Restrictions that lapse based on attainment of specified
performance conditions, the Restrictions on all outstanding Restricted Stock
with respect to which the Restrictions have not lapsed shall immediately lapse
as if the target performance goals were met.



(iv)   
Upon the occurrence of a Change in Control, all unvested Restricted Stock Units
shall immediately vest, unless the Award is either assumed or an equitable
substitution is made therefor. In addition, if the Grantee’s employment with or
service to the Company and any Subsidiary thereof is terminated other than for
Cause within 24 months following a Change in Control, all outstanding unvested
Restricted Stock Units shall immediately vest.
 

(f)  
Taxes.  Pursuant to Section 14 of the Plan, the Company (or Subsidiary or
affiliate, as the case may be) has the right to require the Grantee to remit to
the Company (or Subsidiary or affiliate, as the case may be) in cash an amount
sufficient to satisfy any federal, state and local tax withholding requirements
related to the Award.  With the approval of the Administrator, the Grantee may
satisfy the foregoing requirement by electing to have the Company withhold from
delivery Shares (to the extent applicable) or by delivering Shares, in each
case, having a value equal to the aggregate required minimum tax withholding to
be collected by the Company or any Subsidiary or affiliate thereof.  Such Shares
shall be valued at their Fair Market Value on the date on which the amount of
tax to be withheld is determined. Fractional share amounts shall be settled in
cash.
 

3. Adjustments.  The Award and all rights and obligations under the Award
Agreement are subject to Section 5 of the Plan.
 
4. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date that it is personally delivered or, whether actually
received or not, on the third business day after mailing or 24 hours after
transmission by facsimile to the respective parties named below.
 
                If to the Company:
Kinetic Concepts, Inc.

 
Attn.: Chief Financial Officer

 
8023 Vantage Drive

 
San Antonio, TX 78230

 
Phone: (210) 255-6494

 
Fax: (210) 255-6997
 

If to the Grantee:                  [Name of Grantee]
[Address]
______________________
Facsimile:  _____________


Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
5. Compliance with Laws.
 
(a)   Shares (to the extent payable hereunder) shall not be issued pursuant to
the Award granted hereunder unless the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act and
the requirements of any stock exchange upon which the Shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. The Company shall be under no obligation to effect
the registration pursuant to the Securities Act of 1933, as amended, of any
interests in the Plan or any Shares to be issued hereunder or to effect similar
compliance under any state laws.
 
(b)   All certificates for Shares delivered under the Plan (to the extent
applicable) shall be subject to such stock-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares may then be listed, and any applicable
federal or state securities law, and the Administrator may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions. The Administrator may require, as a condition of the issuance
and delivery of certificates evidencing Shares pursuant to the terms hereof,
that the recipient of such Shares make such agreements and representations as
the Administrator, in its sole discretion, deems necessary or desirable.
 
6. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Shares underlying the Award by any holder thereof in
violation of the provisions of the Award Agreement, the Plan or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any such Shares on its books nor will any such Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
7. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.
 
8. Governing Law.  The Award Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.
 
9. Incorporation of the Plan.  The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and the Award Agreement shall be subject
to all terms and conditions of the Plan.  In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.  The term
“Section” generally refers to provisions within the Plan (except where denoted
otherwise); provided, however, the term “Paragraph” shall refer to a provision
of the Award Agreement.
 
10. Amendments.  The Award Agreement may be amended or modified at any time, but
only by an instrument in writing signed by each of the parties hereto.
 
11. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Award, the Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.
 
12. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Award Agreement.  The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.
 
13. Binding Effect.  The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
14. Tax Representation.  The Grantee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by the Award Agreement.  The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents.  The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.
 
15. Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and the Award Agreement.  Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.
 

 
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered the Option
Agreement on the day and year first above written.
 
 
KINETIC CONCEPTS, INC.
           
By:
 
Name:
 
Title:
         
GRANTEE
           
Signature:
 
Name:
 
Address:
     
Telephone No.:
 
Social Security No.:
 




DATE OF GRANT


NUMBER OF
RESTRICTED STOCK UNITS
   


